Citation Nr: 1026082	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for the residuals of a fracture of the right fibula with 
degenerative arthritis of the right ankle.

2.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture of the right femur with 
limitation of motion of the right knee.

3.  Entitlement to a separate compensable disability rating for 
arthritis of the right knee as a residual of a fracture of the 
right femur.

4.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture of the right femur with traumatic 
arthritis of the right hip.

5.  Entitlement to a separate compensable disability rating for 
arthritis of the right hip as a residual of a fracture of the 
right femur.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2005 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which, in 
part, granted an increased disability rating of 30 percent for 
the Veteran's service-connected right ankle disability.  That 
rating decision also denied entitlement to increased disability 
ratings for the Veteran's service-connected right knee and right 
hip disabilities.  

The issues have been recharacterized to comport with the medical 
evidence of record.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a fracture of 
the right fibula with degenerative arthritis of the right ankle 
are manifested by some pain on palpation, moderate crepitus, 
dorsiflexion to 10 degrees, plantar flexion to 20 degrees, x-ray 
evidence of arthritis, and complaints of pain and discomfort.  
There is no evidence of ankylosis.

2.  The Veteran's service-connected residuals of a fracture of 
the right femur with limitation of motion of the right knee are 
manifested by extension to 5 degrees, flexion to 110 degrees, x-
ray evidence of arthritis, and complaints of pain and discomfort.  
There is no evidence of subluxation, instability or ankylosis.

3.  The service-connected residuals of a fracture of the right 
femur with traumatic arthritis of the right hip are manifested by 
flexion to 120 degrees, extension to 30 degrees, adduction to 20 
degrees, abduction to 40 degrees, internal rotation to 40 
degrees, external rotation to 45 degrees, tenderness to 
palpation, x-ray evidence of arthritis, and complaints of pain 
and discomfort.  There is no evidence of ankylosis, flail joint 
of the hip or more than slight hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right fibula with degenerative 
arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5262, 5270, 5271 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right femur with limitation of 
motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5255, 5256, 5257, 5258, 5260, and 5261 (2009).

3.  The criteria for a separate 10 percent disability rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5003, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right femur with traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5250, 5252, 5253, 5254, 5255 (2009).

5.  The criteria for a separate 10 percent disability rating for 
arthritis of the right hip have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic 
Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated July 2004.  This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence.  A March 2006 letter to the Veteran provided 
notification of the laws regarding degrees of disability and 
effective dates, which substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were subsequently readjudicated in supplemental 
statements of the case dated March 2008 and May 2009.

VA has obtained service treatment records VA treatment records, 
multiple VA examination reports, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to present 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file and he has not contended 
otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Increased Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

The VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for musculoskeletal 
joint disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis of 
a joint and where the diagnostic code applicable to his/her 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997). 

Service treatment records reveal that the Veteran was injured in 
two separate motorcycle accidents during service.  In June 1982 
the Veteran incurred a fracture of the right fibula resulting in 
ankle disability.  In April 1984, he incurred a fracture of the 
right femur ultimately resulting in right hip and knee 
disabilities.  In May 2004, the Veteran filed his present claim 
for increased disability ratings for his service-connected 
residuals from these fractures.  

An April 2004 VA treatment record reveals that the Veteran had 
complaints of right leg pain which he treated with over-the-
counter medication.  X-ray examination revealed an old fracture 
deformity of the mid shaft of the right femur with bony callus 
formation and an old fracture deformity of the right fibula with 
ossification of the interosseous membrane between the right tibia 
and fibula.  There was x-ray evidence of arthritis of the right 
hip but not the right knee or right ankle.  

In August 2004, a VA Compensation and Pension examination of the 
Veteran was conducted.  He reported right leg, hip, and ankle 
pain which was increased with prolonged standing.  He also 
reported difficulty climbing stairs and symptoms of limited range 
of motion of the right knee which affected his ability to kneel, 
squat, or climb.  Physical examination revealed that he walked 
with an antalgic gait (limp) on the right.  Range of motion 
testing of the right hip revealed: flexion to 120 degrees; 
extension to 30 degrees; adduction to 20 degrees; abduction to 40 
degrees with pain; internal rotation to 40 degrees; and external 
rotation to 45 degrees.  There was tenderness to palpation over 
the greater trochanter.  Examination of the right knee revealed 
tenderness but no evidence of instability.  Range of motion 
testing of the right knee revealed extension to 5 degrees and 
flexion to 110 degrees.  Examination of the right ankle revealed 
pain on palpation, moderate crepitus, and increased laxity with 
anterior drawer.  Range of motion of the right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  X-
ray examination revealed the presence of degenerative joint 
disease, arthritis, in the right hip, knee, and ankle.  

Review of the Veteran's VA treatment records does not reveal that 
he often sought treatment for complaints related to his service-
connected right lower extremity disabilities.  A November 2004 
treatment record noted pain management with prescribed 
medication, but the focus of the treatment record was for other 
nonservice connected medical disabilities.  

In February 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran reported 
pain and swelling of the right lower extremity which he treated 
with Tramadol.  He reported increased symptoms of pain with 
extended walking or standing.  He did not report the use of 
braces or of instability or locking of any joint in question.  
The Veteran walked without a limp.  Range of motion testing of 
the right hip revealed: flexion to 125 degrees; extension to 30 
degrees; adduction to 25 degrees; abduction to 45 degrees; 
internal rotation to 40 degrees; and external rotation to 60 
degrees.  There was tenderness of the right hip, but repeated 
motion did not result in any pain, weakness, or fatigue.  
Examination of the right knee revealed no evidence of tenderness, 
swelling or instability.  Range of motion testing of the right 
knee revealed full extension to 0 degrees and flexion to 140 
degrees.  Repeated motion of the right knee did not result in any 
pain, weakness, or fatigue.  Examination of the right ankle 
revealed no tenderness or swelling.  Range of motion of the right 
ankle was dorsiflexion to 15 degrees and plantar flexion to 35 
degrees.  Repeated motion of the right ankle did result in some 
pain but no weakness or fatigue.  X-ray examination confirmed the 
presence of presence of degenerative joint disease, arthritis, in 
the right hip, knee, and ankle.  

A.  Right Ankle

The Veteran's service-connected residuals of a fracture of the 
right fibula with degenerative arthritis of the right ankle are 
currently rated at 30 percent under Diagnostic Code 5262.  The 30 
percent rating contemplates impairment of tibia and fibula with 
malunion with marked ankle disability.  The only higher 
disability rating assignable under this Diagnostic Code is a 40 
percent rating which contemplates a nonunion of the tibia and 
fibula with loose motion requiring a brace.  The evidence from 
both the 2004 and 2008 VA examinations does not reveal the 
presence of nonunion of the right fibula.  Accordingly, the 
assignment of a 40 percent disability rating is not warranted.  

The Board has considered rating the Veteran's service-connected 
right ankle disability under other appropriate Diagnostic Codes.  
If this disability were rated for arthritis it would be rated 
under Diagnostic Code 5003, for degenerative arthritis, which 
requires rating under the disability for limitation of motion of 
the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the ankle is rated under Diagnostic Code 
5271.  Moderate limitation of motion warrants a 10 percent 
rating, while marked limitation of motion warrants a 20 percent 
disability rating.  The 20 percent rating is the maximum 
disability rating assignable for limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
   
The Veteran's service-connected residuals of a fracture of the 
right fibula with degenerative arthritis of the right ankle is 
currently rated at a 30 percent disability rating for malunion of 
the fibula with marked ankle disability.  While there is x-ray 
evidence of arthritis of the right ankle, rating this disability 
for arthritis would result in a maximum assignment of a 20 
percent disability rating under Diagnostic Code 5271.  There is 
no evidence of ankylosis so the assignment of a 40 percent 
disability rating under Diagnostic Code 5270 is also not 
warranted.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent rating for the 
residuals of a fracture of the right fibula with degenerative 
arthritis of the right ankle; there is no doubt to be resolved; 
and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.

B.  Right Knee

The Veteran's service-connected residuals of a fracture of the 
right femur with limitation of motion of the right knee are 
presently rated at 10 percent pursuant to Diagnostic Code 5255.  
This contemplates malunion of the femur with slight knee 
disability.  Malunion of the femur with moderated knee disability 
is rated as 20 percent disabling.  Malunion with marked knee 
disability is rated as 30 percent disabling.  Fracture of the 
surgical neck of the femur, with false joint, is rated as 60 
percent disabling.  A 60 percent rating is also for application 
where there is fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace.  Finally, fracture of the 
shaft or neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture) warrants the assignment of an 80 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

Quantitative adjectives such as "slight," "moderate," and 
"marked" are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The evidence is against the assignment of a disability rating in 
excess of 10 percent under Diagnostic Code 5255.  The Veteran has 
the residual of a fracture of the right femur with slight knee 
impairment.  The August 2004 VA examination revealed that the 
Veteran reported right knee pain with prolonged standing and 
difficulty climbing stairs.  While the 2004 VA examination report 
indicated the presence of limp on the right, the Veteran's gait 
was normal on the subsequent VA examination in February 2008.  
The 2004 VA examination revealed range of motion of the right 
knee to be slightly limited with extension to 5 degrees and 
flexion to 110 degrees with pain on palpation, and moderate 
crepitus.  However, the 2008 VA examination revealed no evidence 
of tenderness, swelling or instability of the right knee.  Range 
of motion testing of the right knee in 2008 revealed normal range 
of motion with full extension to 0 degrees and flexion to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  There evidence of 
record reveals that the Veteran had the residuals of a fracture 
of the right femur with slight disability of the right knee.  

The Board has considered rating the Veteran's service-connected 
right knee disability under all potentially applicable Diagnostic 
Codes.  Disability ratings of 30 to 60 percent can be assigned 
under Diagnostic Code 5256 for ankylosis of the knee.  However, 
the evidence of record does not reveal any ankylosis of the knee.  
Disability ratings from 10 to 30 percent can be assigned under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee.  The 2008 VA examination report 
specifically indicates that there is no evidence of instability 
of the knee.  Dislocation of the semilunar cartilage with 
episodes of locking, pain and effusion warrants the assignment of 
a 20 percent rating under Diagnostic Code 5258; however, there is 
again no evidence of the presence of any of these symptoms.  
Limitation of motion of the knee can warrant the assignment of 
disability ratings in excess of 10 percent.  In order for 
limitation of motion of the knee to warrant the assignment of a 
20 percent rating or higher the evidence would have to show 
limitation of flexion to 30 degrees under Diagnostic Code 5260, 
or limitation of extension to 15 degrees under Diagnostic Code 
5261.  The medical evidence of record does not reveal that the 
Veteran ranges of motion of the right knee to be limited to 
either level.  None of the above criteria are shown to be met in 
the present case.  38 C.F.R. § 4.71, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent rating for the 
residuals of a fracture of the right femur with limitation of 
motion of the right knee; there is no doubt to be resolved; and 
an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

The Board has considered entitlement to a separate compensable 
disability rating for arthritis of the right knee as a residual 
of a fracture of the right femur.  Generally, assigning multiple 
ratings for the Veteran's right knee disability based on the same 
symptoms or manifestations would constitute prohibited 
pyramiding. 38 C.F.R. § 4.14.  

VA's Office of the General Counsel has held that where the 
medical evidence shows that a veteran has arthritis of a joint 
and where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be assigned, 
but only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran's right knee disability is rated under Diagnostic 
Code 5255, which does not specifically contemplate limitation of 
motion of the knee.  There is x-ray evidence of arthritis of the 
right knee contained in both the 2004 and 2008 VA examination 
reports.  Accordingly a separate disability rating for arthritis 
of the right knee is for contemplation.  Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
While the most recent, February 2008 VA examination report 
revealed a normal range of motion of the right knee, the 2004 VA 
examination report revealed that the Veteran had limitation of 
extension of the right knee to 5 degrees.  This meets the 
criteria for a noncompensable (0%) disability rating under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Based on this evidence, and resolving all doubt in the Veteran's 
favor, a separate 10 percent disability rating for arthritis of 
the right knee is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5261 (2002); VAOPGCPREC 23-97 (July 1, 1997).

C.  Right Hip

The Veteran's service-connected residuals of a fracture of the 
right femur with traumatic arthritis of the right hip are 
presently rated at a 10 percent disability rating pursuant to 
Diagnostic Code 5255.  This contemplates malunion of the femur 
with slight hip disability.  Malunion of the femur with moderate 
hip disability is rated as 20 percent disabling.  Malunion with 
marked hip disability is rated as 30 percent disabling.  Fracture 
of the surgical neck of the femur, with false joint, is rated as 
60 percent disabling.  A 60 percent rating is also for 
application where there is fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  Finally, 
fracture of the shaft or neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture) warrants the assignment 
of an 80 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  Review of the evidence of record reveals that the 
Veteran has a slight limitation of motion of his right hip with 
some tenderness to palpation.  There is no evidence of any more 
than slight disability of the hip to warrant the assignment of a 
rating in excess of 10 percent under this Diagnostic Code.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5254, provide alternative criteria for rating hip and thigh 
disabilities.  The normal range of hip flexion is 125 degrees and 
hip abduction is 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 requires ankylosis of the hip.  There is no 
evidence of ankylosis.

Diagnostic Code 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  The Veteran 
is already assigned a 10 percent disability rating.  

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.  As noted above, thigh flexion 
has never been limited to less than 120 degrees.  Therefore, an 
increased rating is not warranted under this Diagnostic Code.

Diagnostic Code 5253 provides a maximum rating of 20 percent for 
limitation of abduction with motion lost beyond 10 degrees.  
There is no evidence of such.

Diagnostic Code 5254 requires flail joint.  There is no 
suggestion of such disability. 

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent rating for the 
residuals of a fracture of the right femur with traumatic 
arthritis of the right hip; there is no doubt to be resolved; and 
an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

The Board has considered entitlement to a separate compensable 
disability rating for arthritis of the right hip as a residual of 
a fracture of the right femur.  At present the Veteran's service-
connected right hip disability is rated at a 10 percent rating 
under Diagnostic Code 5255, which does not specifically 
contemplate limitation of motion of the knee.  There is x-ray 
evidence of arthritis of the right hip contained in both the 2004 
and 2008 VA examination reports.  The 2004 VA examination report 
does reveal some limitation of motion of the Veteran's right hip.  
Based on this evidence, and resolving all doubt in the Veteran's 
favor, the Board finds that a separate 10 percent disability 
rating for arthritis of the right hip is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5261 (2002); VAOPGCPREC 23-97 
(July 1, 1997).

D.  Conclusion

In evaluating the Veteran's claims, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain, and weakness.  This functional impairment, 
however, is considered by the disability ratings assigned above.  
Moreover, the Board has also assigned additional, separate, 10 
percent disability ratings for the Veteran's right knee and right 
hip arthritis.  Generally, the degrees of disability specified by 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected right ankle, knee and hip 
disabilities.  Higher schedular evaluations are available upon a 
showing of additional symptomatology.  The evidence does not show 
any periods of hospitalization for treatment of his service-
connected right lower extremity disabilities there is no credible 
evidence that these disabilities result in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

A disability rating in excess of 30 percent for the residuals of 
a fracture of the right fibula with degenerative arthritis of the 
right ankle is denied.

A disability rating in excess of 10 percent for the residuals of 
a fracture of the right femur with limitation of motion of the 
right knee is denied.  

A separate disability rating of 10 percent and not in excess 
thereof, is granted for arthritis of the right knee, subject to 
the law and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for the residuals of 
a fracture of the right femur with traumatic arthritis of the 
right hip is denied.





A separate disability rating of 10 percent and not in excess 
thereof, is granted for arthritis of the right hip, subject to 
the law and regulations governing the payment of monetary awards.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


